Motion referred to the court that rendered the decision. Present — Nolan, P. J., Adel, MacCrate, Schmidt and Murphy, JJ. The motion to resettle the order of April 12, 1954, will be treated as a motion for reargument. Motion for reargument granted and on reargument the decision handed down April 12, 1954, is amended to read as follows: In an action for an injunction and further relief, based upon charges of unfair competition, defendant Union Ink Co., Inc., appeals from so much of an order as denies its cross motion to dismiss the complaint on the ground that it fails to state a cause of action against said defendant, pursuant to subdivision 4 of rule 106 of the Buies of Civil Practice. Order, insofar as appealed from, affirmed, with $10 costs and disbursements, with leave to appellant to answer within ten days from the entry of the order hereon. Nolan, P. J., Adel, Wenzel, MacCrate and Beldoek, JJ., concur. [See ante, p. 885.]